Citation Nr: 0711533	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-08 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of trauma, lacerations, and contusions to the left 
side of the face. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which granted service 
connection for residuals of trauma, lacerations, and 
contusions to the left side of the face, with a 0 percent 
(noncompensable) evaluation, effective February 1, 2001.  

The Board remanded the case to the RO for further development 
in February 2004 and September 2004.  Development has been 
completed and the case is once again before the Board for 
review.

Following the Board's most recent remand, the RO, in a June 
2006 rating decision granted service connection for mid-
facial paresthesia, cranial nerve V, assigned a 30 percent 
rating, and service connection for temporomandibular 
articulation, inter-incisal limitation of motion, assigned a 
20 percent disability rating.  The Board notes that in a 
letter from the veteran to his Congressman received in 
October 2006, the veteran appears to express disagreement 
with the effective date of either or both of the awards.  
However, this is not entirely clear from the letter.  Thus, 
the matter is referred to the RO for appropriate 
clarification and any subsequently indicated action.


FINDING OF FACT

The veteran has the veteran had a well-healed, 1 inch scar 
across the mid-forehead, about 5 millimeters bilateral to the 
midline across the nasal bone, both right and left, and a 
well-healed, 1.5 to 2 inch scar bordering the mandible.  
There is no obvious disfigurement or impairment to 
appearance, and no obvious sign of soft tissue damage in 
either scar.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
trauma, lacerations, and contusions to the left side of the 
face have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7800 (effective prior to and 
from Aug. 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A November 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the March 2001 letter addressed the veteran's 
original application for service connection.  In August 2001, 
the RO awarded service connection for residuals of trauma, 
lacerations, and contusions to the left side of the face, 
with a noncompensable evaluation, effective February 1, 2001.  
Therefore, the March 2001 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for his service-connected residuals of trauma, 
lacerations and contusions to the left side of the face.  The 
RO issued a statement of the case in April 2003, providing 
the veteran with pertinent criteria for establishing a higher 
initial rating.  Thus, the Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

During the pendency of this appeal, VA amended the rating 
schedule for evaluating scars, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, both the old and the new regulations will 
be considered for the period after the change was made. See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

Diagnostic Code 7800, applicable prior to August 30, 2002, 
assigns a 0 percent (noncompensable) rating for a disfiguring 
scar of the head, face, or neck that is slight; a 10 percent 
rating for a moderate, disfiguring scar; a 30 percent rating 
requires for a severe scar, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles; 
and a 50 percent rating for complete or exceptionally 
repugnant deformity of one side of the face or a marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).

Diagnostic Code 7804, applicable prior to August 30, 2002, 
assigns a maximum 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
Aug. 30, 2002).

Under the current rating schedule, disfigurement of the head, 
face, or neck is assigned an 80 percent evaluation with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks, lips), 
or; with six or more characteristics of disfigurement. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (effective from Aug. 30, 
2002).  A 50 percent evaluation is assigned with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement. Id.  A 30 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features, or; with two or three characteristics 
of disfigurement. Id.  A 10 percent evaluation is assigned 
with one characteristic of disfigurement. Id.

The eight characteristics of disfigurement are: a scar, 5 or 
more inches in length; a scar, at least one-quarter inch wide 
at widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin 
in an area exceeding 6 square inches. Id. at Note (1).  
Tissue loss of the auricle and anatomical loss of the eye are 
rated under Diagnostic Codes 6207, 6061, or 6063 as 
appropriate.  Id. at Note (2).  Unretouched color photographs 
should be considered when evaluating under these criteria.  
Id. at Note (3).

Under the current rating schedule, scars that are superficial 
and painful on examination are assigned 10 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective from Aug. 30, 2002).  A superficial scar as one 
not associated with underlying soft tissue damage. Id. at 
Note (1).  A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even if amputation of the 
part would not warrant a compensable evaluation. Id. at Note 
(2).

The veteran has been assigned a 0 percent (noncompensable) 
rating for residuals of trauma, lacerations, and contusions 
to the left side of the face, under Diagnostic Code 7800.  

A December 2005 VA examination shows that the veteran had a 
well-healed, 1 inch scar across the mid-forehead, about 5 
millimeters bilateral to the midline across the nasal bone, 
both right and left.  He also had a well-healed, 1.5 to 2 
inch scar bordering the mandible.  There was no obvious 
disfigurement or impairment to appearance for either scar.  
The examiner stated that both scars were well-healed with no 
obvious sign of soft tissue damage as would be expected 57 
years after injury.  

Prior to August 30, 2002, the veteran is not shown to have a 
moderate disfiguring scar of the head, face, or neck to 
warrant a compensable evaluation under Diagnostic Code 7800.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior 
to Aug. 30, 2002).  From August 30, 2002 the veteran's scars 
are not shown to result in at least one characteristic of 
disfigurement to warrant a compensable evaluation under 
Diagnostic Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (effective from Aug. 30, 2002).  

The Board has considered the potential application of other 
diagnostic codes pertaining to scars.  The veteran's scars 
are not shown to be tender and painful on objective 
demonstration or painful on examination to warrant an 
evaluation under Diagnostic Code 7804.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to and from 
Aug. 30, 2002).  The December 2005 VA examination did reflect 
severe pain in the mid facial area.  However, the veteran is 
already receiving a 30 percent evaluation for mid-facial 
paresthesia, cranial nerve V.  The Board notes that 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2006); See also Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  Further, the actual facial scars themselves are not 
shown to be painful.

The veteran's scars are not shown to be poorly nourished with 
repeated ulceration; is not shown to result in limitation of 
function; is not shown to be deep, causing limited motion; 
does not exceed 144 square inches; and is not shown to be 
unstable to warrant an evaluation under Diagnostic Code 7803 
(in effect prior to August 30, 2002), Diagnostic Codes 7801-
7803 (effective from August 30, 2002), and Diagnostic Code 
7805 (effective prior to and from Aug. 30, 2002).  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803 (2002), 7801-7803, 7805 
(2006).  

C.  Conclusion

The preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of trauma, 
lacerations, and contusions to the left side of the face.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

An initial compensable evaluation for residuals of trauma, 
lacerations, and contusions to the left side of the face, is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


